Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 2b of fig. 8 is not directed to any of its associated disclosed features.
The drawings are objected to because 64 is directed to multiple structures in fig. 92.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 49a, 603b, 604, 605, 605a, 701a, 701b, 701c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: abbreviations exist without being formerly defined at their first instance.  See at least FS, RTV, LR, BPA, FDA.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the Specification is replete with errors.  There are numerous instances of reference characters being used for two different parts.  For example, reference character “74” is directed to at least one way valve housing, glans closure thread, and nipple retaining flange.  Further, there are instances of reference characters not having an associated structure, for example “firm grip 49b”.  A reference character should designate a single element only.  This list is not exhaustive as the Specification is replete with errors.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: member for removably attaching to the top of the body in claims 1 and 4, member that comes down to seal the nipple opening of claim 8, member configured to move from force of suction by a person of claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lair (US 20130098861).
Claim 1:  Lair discloses a containment and dispensing system 5 (container) for drinking liquid comprising a container 7 and sealing head 100, together reading on the claimed cylindrical body, with a cavity for holding a liquid and an opening at the top, wherein a cylindrical shape of the container 7 and sealing head 100 (body) does not change based on liquid leaving the cavity; a coupling 20 (member) for removably attaching to the top of the container 7 and sealing head 100 (body), the coupling 20 (member) having an opening for movement of liquid; a cap 80 in shape of glans for removably attaching directly to the coupling 20 (member), the cap 80 not having an opening for movement of liquid to outside of the container 7 and sealing head 100 (body); and a nipple 40, with a discharge aperture 46 (opening), placed above the container 7 and sealing head 100 (body) in fluid communication with the cavity; wherein the containment and dispensing system 5 (container) is configured to allow the liquid leave the container 7 and sealing head 100 (body) and move to the outside of the containment and dispensing system 5 (container) based on the cap 80 being removed; wherein the containment and dispensing system 5 (container) is configured to be used both as a dildo and a container for drinking the liquid (see fig. 1).
The member for removably attaching to the top of the body is/are interpreted under 35 U.S.C. 112(f) as a ring, and equivalents thereof.
Claim 2:  Lair discloses the containment and dispensing system 5 (container) being configured to be used as a dildo with the cap 80 on and a drink container with the cap 80 removed (see fig. 1 and 2).
Claim 3:  Lair discloses the coupling 20 (member) is a ring (see fig. 1 and 2).
Claim 5:  Lair discloses the nipple 40 has a base flange 42 (disc shaped base) and a protruding portion on top of the base flange 42 (base); and a one-way valve is placed inside of the nipple 40 (see fig. 3, annotated partial fig. 1 below, and P. 0021).

    PNG
    media_image1.png
    259
    422
    media_image1.png
    Greyscale

Claim 6:  Lair discloses the one-way valve comprising a cylindrical sleeve 41 (cylindrical housing) that is configured to fit inside of the protruding portion of the nipple 40 (see annotated partial fig. 1 above).
Claim 11:  Lair discloses a one-way valve placed inside of the nipple 40, the one-way valve actuable by force of sucking (see fig. 1).
Claim 12:  Lair discloses an opening configured to allow movement of air inside of the container 7 and sealing head 100 (body) based on the liquid leaving the container 7 and sealing head 100 (body) (see annotated partial fig. 1 below).

    PNG
    media_image2.png
    162
    265
    media_image2.png
    Greyscale

Claim 13:  Lair discloses a piston configured to move inside the container 7 and sealing head 100 (body), with liquid present above the piston and air below the piston (see annotated partial fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) as applied to claim 3 above, and further in view of McBean (US 20150024085).
Claim 4:  The combination discloses the cap 80 being removably mountable to the coupling 20 (member) with a snap fitting provided between them (see fig. 1 and P. 0024).  
McBean teaches the equivalence of snap fitting and a threaded connection between two components to releasably attach them (see P. 0072).
Lair discloses the claimed invention except that the cap 80 is snap fit to the coupling 20 (member) instead of the coupling 20 (member) having threading, McBean shows that a threaded connection is an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time that the invention was made, one of ordinary skill in the art would have found it obvious to substitute the snap fit for a threaded connection.
The member for removably attaching to the top of the body is/are interpreted under 35 U.S.C. 112(f) as a ring, and equivalents thereof.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) as applied to claim 6 above, and further in view of Tebeau (US 20010002011).
Claim 9:  The combination discloses a one-way valve in the form of a flexible flap 43 facing the nipple opening (see fig. 1).
Lair does not disclose the cylindrical housing having a spring inside and a member configured to move from force of suction by a person.
Tebeau teaches a check valve mechanism 54 having cylindrical walls 192 (cylindrical housing), a check valve spring 196 inside the cylindrical walls 192 (cylindrical housing) and which presses against a centrally disposed valve member 198, and an o-ring 200 disposed in a groove 202 formed in an upper end of the valve member 198 to provide a fluid seal against a ring-like opening 204 in the upper end of check valve 54, wherein the valve member 198 is configured to move from force of suction by a person, and wherein the cylindrical walls 192 (cylindrical housing) are frictionally engaged within sidewall 186 of cavity 184 (see P. 0030, 0031, fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the flexible flap 43 of Lair with the check valve mechanism 54 including cylindrical walls 192 (cylindrical housing), check valve spring 196, and centrally disposed valve member 198, as taught by Tebeau, in order to provide a more robust one-way valve which does not degrade as quickly as a movable flap and which can be replaced independent of the nipple upon damage to either as they are now distinct structures.
The member configured to move from force of suction by a person is/are interpreted under 35 U.S.C. 112(f) as a valve, plunger, and equivalents thereof.	
Claim 10:  The combination discloses the valve member 198 being placed at the top of the cylindrical walls 192 (cylindrical housing) facing the nipple opening (see fig. 5).
The member configured to move from force of suction by a person is/are interpreted under 35 U.S.C. 112(f) as a valve, plunger, and equivalents thereof.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) as applied to claim 13 above, and further in view of Welten (US 4010861).
Claim 14:  The combination discloses the claimed invention except for a cap on bottom of the body below the piston to allow air to come inside the body.
Welton teaches a cylindrical tube 1 having a piston 2 and a cap 6b on bottom of the cylindrical tube 1 below the piston 2 to allow air to come inside the cylindrical tube 1 through a one-way-valve 8 (see fig. 1, 4, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the container 7 and sealing head 100 (body) of Lair to have a cap 6b on its bottom below the piston and which can allow air to come inside the container 7 and sealing head 100 (body) through one-way-valve 8, as taught by Welton, in order to protect the piston from being damaged and to prevent entry of debris into the container 7 and sealing head 100 (body) which could interfere with the pistons travel.

Claims 1, 5, 6, are 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) further in view of Pink (US 20020039513).
Claims 1, 5, 6, and 7:  Lair discloses a containment and dispensing system 5 (container) for drinking liquid comprising a container 7 and sealing head 100, together reading on the claimed cylindrical body, with a cavity for holding the liquid and an opening at the top, wherein a cylindrical shape of the container 7 and sealing head 100 (body) does not change based on liquid leaving the cavity; a coupling 20 (member) for removably attaching to the top of the container 7 and sealing head 100 (body), the coupling 20 (member) having an opening for movement of liquid; a cap 80 (second cap) in shape of glans for removably attaching directly to the coupling 20 (member), the cap 80 (second cap) not having an opening for travel or liquid to outside of the container 7 and sealing head 100 (body); and a nipple 40 having a base flange 42 (disc shaped base), a protruding portion on top of the base flange 42 (base), and a discharge aperture 46 (opening) placed above the container 7 and sealing head 100 (body) in fluid communication with the cavity; wherein the containment and dispensing system 5 (container) is configured to allow the liquid to leave the container 7 and sealing head 100 (body) and move to the outside of the containment and dispensing system 5 (container) based on the cap 80 (second cap) being removed, a one-way valve placed inside of the nipple 40 and comprising a cylindrical sleeve 41 (cylindrical housing) that is configured to fit inside of the protruding portion of the nipple 40 (see annotated partial fig. 1 above and fig. 1, 3, and P. 0021).
Lair does not disclose a cap in the shape of glans for removably attaching directly or indirectly to the member, the cap not having an opening for travel of liquid to outside of the body, the container being configured to allow the liquid to leave the body and move to the outside of the container based on the cap being removed, or the cap being placed on the second cap.
Pink teaches a cap C having a rigid base member 2 formed of a rigid inflexible material and a non-rigid cover 34 (cap), constructed from silicon rubber, on the exterior of rigid base member 2, where the non-rigid cover 34 (cap) is more compressible than rigid base member 2 (see fig. 1 and P. 0007 & 0019-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 80 (second cap) to have a non-rigid cover 34 (cap), constructed from silicon rubber, placed on the cap 80 (second cap) that is more compressible, as taught by Pink, in order to provide better grip and tactility to a user for removing the cap 80 (second cap).
The combination discloses the non-rigid cover 34 (cap) being in the shape of glans as it is layered on the cap 80 (second cap) which is in the shape of glans, the non-rigid cover 34 (cap) being removably attachable indirectly to the coupling 20 (member), the non-rigid cover 34 (cap) not having an opening for travel of liquid outside of the body as it is layered on the cap 80 (second cap) which has no such opening, and the containment and dispensing system 5 (container) being configured to allow the liquid to leave the body and move outside of the containment and dispensing system 5 (container) based on the non-rigid cover 34 (cap) being removed.
The member for removably attaching to the top of the body is/are interpreted under 35 U.S.C. 112(f) as a ring, and equivalents thereof.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair (US 20130098861) and Pink (US 20020039513) as applied to claim 7 above, and further in view of Bartolucci (US 20100155431).
Claim 8:  The combination discloses the claimed invention except for the second cap having a member that comes downward to seal the nipple opening.
Bartolucci teaches a dispenser 200 having a cap with a member that comes downward to seal a nipple opening (see partial annotated fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 80 (second cap) to have a member that comes downward to seal the nipple opening, as taught by Bartolucci, to provide an additional barrier to leakage and to prevent debris from entering the nipple.
The member for coming down to seal the nipple opening is/are interpreted under 35 U.S.C. 112(f) as an extension that comes down from the cap, and equivalents thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736